DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
In the amendment dated 10/19/2022, the following has occurred: Claim(s) 1 and 8 have been amended. Claim(s) 33-34 have been newly added. Claim(s) 23-24 have been cancelled from consideration.
Claim(s) 1-22, 25-30, and 33-34 are pending.
Claim Objection
Claim 33-34 objected to because of the following informalities:  
Claim 33 and 34 recites “a weld system.” This should be changed to –the weld system--. Appropriate correction is required.
Response to Arguments
Applicant’s arguments filed on 10/19/2022 to claim(s) 1-30 have been considered but they are not persuasive.
Applicants makes the following arguments: 
Denney does not disclose the laser intersecting the wire.
 Clark does not teach a pre-formed wire.
Denney does not disclose controlling the orientation of the wire
The Office disagrees with applicants’ arguments. 
Denney discloses in par. 148 that the energy source can partially intersect and heat the wire.
The broadest reasonable interpretation of pre-formed is that the wire is formed into its final shape before it is welded. If applicants have a different definition for “pre-formed” they are invited to define the term. In claim 6 applicants cite to a forming device which transform a circular wire into a non-circular wire. It is unclear how applicant’s forming device is different from Clark’s rollers. If it is due to the positioning of the rollers in the welding system which cause a wire to have a status of “pre-formed” then applicants should detail those structural limitations. 
The broadest reasonable interpretation of “orientation” means a relative position. An orientation of a wire can refer to a wire moving linearly along an axis or a rotational orientation of the wire. 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 11 and 26 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 11 and 26 recites “a minor axis and a minor axis.” Based on the specification it is clear that one of the recitations of “minor” should be “major.” For examination the limitation will be interpreted as “a minor axis and a major axis”
Appropriate correction is required.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-7, 9-22, and 25-30 is/are rejected under 35 U.S.C. 103 as being unpatentable over Denney (US 20130327749 A1) in view of Clark (US 6989507 B2) and Cooper (US 20120298629 A1).
Regarding claim 1, Denney discloses a welding system (welding system, title) for creating a weld bead (weld bead, par. 63) on a workpiece (workpieces are joined, abstract) comprising; 
a radiant energy source (laser beam 110) creating a radiant energy beam defining a beam axis (laser beam has a beam axis, Fig. 1), 
a supply of pre-formed non-round wire (filler wire 140) providing a filler material or an electrode (filler wire is resistance heated for welding, par. 39) for the weld bead, the wire having a non-round cross-sectional shape (filler wire can have the shape of a polygon, oval, and ellipse, par. 116) presenting a surface portion having a relatively large radius of curvature, and a surface portion having a relatively small radius of curvature less than the relatively large radius of curvature (an oval shaped filler wire will have a surface with a large radius of curvature and a portion with a small radius of curvature; relatively large radius of curvature raises concerns regarding indefiniteness because it’s a term of degree, but it’s clear based on the claim and disclosure that this is just explaining that one radius of curvature is larger, and one is smaller), and 
a weld torch (contact tube 160, Fig. 1) for guiding the wire to a weld bead area of the workpiece, the weld torch controlling an orientation of the wire orienting the wire such that the wire portion is positioned to at least partially intersect with the radiant energy beam along the beam axis (energy source can partially intersect and heat the wire, par. 148, and the wire’s orientation is linearly controlled by feeding it into the weld pool).
Denney does not disclose wherein the weld torch orienting the wire such that the wire portion having a relatively large radius of curvature is positioned to at least partially intersect with the radiant energy beam, with the relatively small radius of curvature controlled to the face transversely away from the radiant energy beam.
Clark discloses laser deposition on a wire wherein it is desirable to have a wire with a non-circular cross section (Fig. 3-8) where the laser focal point is on the wire’s surface that has the larger radius of curvature since it allows the laser to more consistently heat and melt the wire (Col 4 lines 19-30). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Denney to incorporate the teachings of Clark and have the wire oriented such that the laser focal spot is on the wire’s surface with the larger radius of curvature. Doing so would have the benefit of heating and melting the wire more consistently (Col 4 lines 19-30, Clark).
Denney in view of Clark does not disclose wherein the orientation of the weld torch controls the orientation of the wire about a central axis of the wire based on the non-round cross-sectional shape and against rotation of the wire out of its controlled orientation; 
wherein the orientation of the weld torch and the weld wire is controllable and variable between at least a first alignment and a second alignment relative to a weld seam of the workpiece to align the non-round wire at more than one desired orientation relative to a direction of the weld seam of the workpiece.
Cooper discloses a welding gun wherein the orientation of the weld torch controls the orientation of the wire about a central axis of the wire based on the non-round cross-sectional shape and against rotation of the wire out of its controlled orientation (wire can be rotated along its axis to align the minor axis of the elliptical cross-section with the weld direction, par. 87; if the wire can be controlled it would inherently be able to control against unwanted rotation); 
wherein the orientation of the weld torch and the weld wire is controllable and variable between at least a first alignment and a second alignment relative to a weld seam of the workpiece to align the non-round wire (wire can have an elliptical cross-section, par. 87) at more than one desired orientation relative to a direction of a weld seam of the workpiece (wire can be rotated along its axis to align the minor/major axis of the elliptical cross-section with the weld direction, par. 87, Fig. 22).
While Cooper does not disclose orientating the wire for laser welding, his disclosure demonstrates that actively orientating a weld wire about its central axis is known in the art of welding. And Clark discloses the benefit of orientating a noncircular weld wire for laser welding. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Denney in view of Clark to incorporate the teachings of Cooper and rotate a weld wire along its central axis. Doing so would have the benefit of heating and melting the wire more consistently for laser welding (Col 4 lines 19-30, Clark)
Regarding claim 16, Denney in view of Clark and Cooper discloses a welding system in accordance with claim 1, wherein the beam axis is an optical beam axis (laser beam has a beam axis, Fig. 1; additionally, there is no patentable difference between the beam axis of a radiant energy source and an optical beam axis; one of ordinary skill in the art would understand that the beam axis of a radiant energy source is equivalent to an optical beam axis). 
Clark further discloses wherein the weld torch orients the wire such that the wire portion having the relatively large radius of curvature defines a tangent plane position to intersect the beam axis (it is desirable to have a wire with a non-circular cross section (Fig. 3-8) where the laser focal point is on the wire’s surface that has the larger radius of curvature since it allows the laser to more consistently heat and melt the wire (Col 4 lines 19-30). This orientation allows the tangent plane of the large radius of curvature of the wire’s surface to intersect with the laser beam axis).
Regarding claim 2 and 17, Denney in view of Clark and Cooper discloses further comprising the radiant energy source is provided in the form of a laser source (energy source can be a laser device, par. 5).
Regarding claim 3 and 18, Denney in view of Clark and Cooper discloses further comprising the radiant energy source is further oriented such that the radiant energy beam further interacts with the workpiece along an area for the weld bead (Fig. 10B, where the laser beam overlaps with the wire and the workpiece).
Regarding claim 4 and 19, Denney in view of Clark and Cooper discloses further comprising the non-round cross-sectional shape is one of elliptical or nearly elliptical (one of ordinary skill in the art would understand that the term “nearly” in “nearly elliptical” does not make the limitation indefinite since it is reciting a cross-sectional shape that is close to an ellipse and is not required to be a perfect ellipse), an oval, a square, a rectangle (filler wire can have the shape of a polygon, oval, and ellipse, par. 116).
Regarding claim 5 and 20, Denney in view of Clark and Cooper discloses further comprising the non-round cross-sectional shape has a perimeter section which is defined by a straight line or a generally straight line (filler wire can have the shape of a polygon, par. 116; where the broadest reasonable interpretation of a polygon can include a rectangle; the term “generally” in “generally straight line” is not a relative term since one of ordinary skill in the art would be able to understand that the requisite degree of “generally straight” for the cross-sectional perimeter of wires).
Regarding claim 6 and 21, Denney in view of Clark and Cooper does not disclose welding system in accordance with claim 1 further comprising the wire non-round cross-sectional shape is formed by the wire having a first round cross- sectional shape through a forming device having a pair of opposed rollers.
Clark further discloses rollers (92) which form the original wire (where the original wire is round, Col 3 lines 23-24) into a flatter cross-section (Fig. 9, Col 5, lines 49-53).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Denney in view of Clark and Cooper to incorporate the teachings of Clark and have the wire formed by rollers. Doing so would have the benefit of creating a non-round cross-sectional shaped wire.
Regarding claim 7 and 22, Denney in view of Clark and Cooper discloses further comprising the longitudinal axis of the wire forms an oblique angle to the optical beam axis (Fig. 10B, longitudinal axis of the wire forms an oblique angle with the laser beam’s axis 110).
Regarding claim 9, Denney in view of Clark and Cooper, where Denney further discloses an embodiment which supplements the welding system in accordance with claim 1 and 16 (par. 119), further comprising the wire is energized with an electric current and conducts the electric current through the workpiece (hot wire welding where the current flows through the wire to the workpiece, Fig. 11A, par. 118-119).
Regarding claim 10 and 25, Denney in view of Clark and Cooper discloses further comprising the weld torch providing a shielding gas flow for the weld bead (shielding gas system may be used, par. 162).
Regarding claim 11 and 26, Denney in view of Clark and Cooper discloses further comprising the laser source and the torch are advanced along the workpiece to define a weld bead line (wire feeder feeds the wire towards the weld pool while the wire feeder moves along the workpiece, par. 39 and 40) and 
the wire cross-section defining a minor axis and a minor axis (filler wire can have the shape of a ellipse, par. 116; where the cross-section of an ellipse will have a major axis and minor axis), 
the minor axis aligned to intersect or generally intersect the weld bead line or the beam axis (laser focal point is on the wire’s surface that has the larger radius of curvature, where in the example of an elliptical cross-section the minor axis would intersect with the beam axis, Col 4 lines 19-30, Clark).
Regarding claim 12 and 27, Denney in view of Clark and Cooper discloses further comprising the radiant energy beam axis is caused to sweep laterally with respect to the wire as the wire is advanced toward the weld bead (laser beam 110 sweeps back and forth across the weld pool, Fig. 16B; where it is understood that this sweeping motion occurs while the wire is fed towards the weld pool as shown in Fig. 15, par. 158).
Regarding claim 13 and 28, Denney in view of Clark and Cooper discloses further comprising the weld torch causing the wire to be advanced toward the weld bead as the torch is moved along a weld bead line along the workpiece (wire feeder feeds the wire towards the weld pool while the wire feeder moves along the workpiece, par. 39 and 40).
Regarding claim 14, Denney in view of Clark and Cooper discloses a welding system in accordance with claim 13, further comprising the weld torch orienting the wire in an adjustable orientation with respect to the weld bead line (wire feeder feeds the wire towards the weld pool, where the broadest reasonable interpretation of adjustable orientation includes orientating the wire in its longitudinal direction, par. 39 and 40).
Regarding claim 29, Denney in view of Clark and Cooper discloses a welding system in accordance with claim 28, further comprising the weld torch orienting the wire in an adjustable orientation with respect to the weld bead line (wire feeder feeds the wire towards the weld pool, where the broadest reasonable interpretation of adjustable orientation includes orientating the wire in its longitudinal direction, par. 39 and 40).
Regarding claim 15 and 30, Denney in view of Clark and Cooper discloses further comprising a cross-section of the wire defining a major axis and a minor axis with the major axis having a larger dimension than the minor axis (filler wire can have the shape of a ellipse, par. 116; where the cross-section of an ellipse will have a major axis and minor axis with the major axis having a larger dimension than the minor axis)
Claims 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Denney in view of Clark and Cooper as applied to claim 1 and 16 above, and further in view of Giese (US 20170368637 A1).
Regarding claim 8, Denney discloses a welding system (welding system, title) for creating a weld bead (weld bead, par. 63) on a workpiece (workpieces are joined, abstract) comprising; 
a radiant energy source (laser beam 110) creating a radiant energy beam defining a beam axis (laser beam has a beam axis, Fig. 1), 
a supply of pre-formed non-round wire (filler wire 140) providing a filler material or an electrode (filler wire is resistance heated for welding, par. 39) for the weld bead, the wire having a non-round cross-sectional shape (filler wire can have the shape of a polygon, oval, and ellipse, par. 116) presenting a surface portion having a relatively large radius of curvature, and a surface portion having a relatively small radius of curvature less than the relatively large radius of curvature (an oval shaped filler wire will have a surface with a large radius of curvature and a portion with a small radius of curvature; relatively large radius of curvature raises concerns regarding indefiniteness because it’s a term of degree, but it’s clear based on the claim and disclosure that this is just explaining that one radius of curvature is larger, and one is smaller), and 
a weld torch (contact tube 160, Fig. 1) for guiding the wire to a weld bead area of the workpiece, the weld torch controlling an orientation of the wire orienting the wire such that the wire portion is positioned to at least partially intersect with the radiant energy beam along the beam axis (energy source can partially intersect and heat the wire, par. 148, and the wire’s orientation is linearly controlled by feeding it into the weld pool).
Denney does not disclose wherein the weld torch orienting the wire such that the wire portion having a relatively large radius of curvature is positioned to at least partially intersect with the radiant energy beam, with the relatively small radius of curvature controlled to the face transversely away from the radiant energy beam.
Clark discloses laser deposition on a wire wherein it is desirable to have a wire with a non-circular cross section (Fig. 3-8) where the laser focal point is on the wire’s surface that has the larger radius of curvature since it allows the laser to more consistently heat and melt the wire (Col 4 lines 19-30). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Denney to incorporate the teachings of Clark and have the wire oriented such that the laser focal spot is on the wire’s surface with the larger radius of curvature. Doing so would have the benefit of heating and melting the wire more consistently (Col 4 lines 19-30, Clark).
Denney in view of Clark does not disclose wherein the orientation of the weld torch controls the orientation of the wire about a central axis of the wire based on the non-round cross-sectional shape and against rotation of the wire out of its controlled orientation; 
wherein the orientation of the weld torch and the weld wire is controllable and variable between at least a first alignment and a second alignment relative to a weld seam of the workpiece to align the non-round wire at more than one desired orientation relative to a direction of the weld seam of the workpiece.
Cooper discloses a welding gun wherein the orientation of the weld torch controls the orientation of the wire about a central axis of the wire based on the non-round cross-sectional shape and against rotation of the wire out of its controlled orientation (wire can be rotated along its axis to align the minor axis of the elliptical cross-section with the weld direction, par. 87; if the wire can be controlled it would inherently be able to control against unwanted rotation); 
wherein the orientation of the weld torch and the weld wire is controllable and variable between at least a first alignment and a second alignment relative to a weld seam of the workpiece to align the non-round wire (wire can have an elliptical cross-section, par. 87) at more than one desired orientation relative to a direction of a weld seam of the workpiece (wire can be rotated along its axis to align the minor/major axis of the elliptical cross-section with the weld direction, par. 87, Fig. 22).
While Cooper does not disclose orientating the wire for laser welding, his disclosure demonstrates that actively orientating a weld wire about its central axis is known in the art of welding. And Clark discloses the benefit of orientating a noncircular weld wire for laser welding. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Denney in view of Clark to incorporate the teachings of Cooper and rotate a weld wire along its central axis. Doing so would have the benefit of heating and melting the wire more consistently for laser welding (Col 4 lines 19-30, Clark)
Denney further discloses an embodiment comprising a plurality of the radiant energy sources presenting radiant energy beams defining separate optical beam axes (Fig. 10A with a two laser), the plurality of radiant energy sources oriented such that the separate optical beams are at least partially incident on the wire (Fig. 10A embodiment can have just a single wire, par. 107).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Denney in view of Clark and Cooper to incorporate the further teachings of Denney and have two lasers with a single wire. Doing so would have the benefit of welding a v-joint (par. 106, Denney)
Denney in view of Clark and Cooper does not disclose the plurality of radiant energy sources oriented such that the separate optical beams are at least partially incident on the wire.
Giese discloses multiple laser beams incident on a non-circular wire (Fig. 3)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Denney in view of Clark and Cooper to incorporate the teachings of Giese and have both laser beams be focused on a single wire. Doing so would have the benefit of generating a wide path weld (par. 33, Giese)
Claim(s) 1 and 33-34 is/are rejected under 35 U.S.C. 103 as being unpatentable over Clark (US 6989507 B2) in view of Cooper (US 20120298629 A1).
Claim 1. Clark discloses a welding system (laser deposition apparatus 1) for creating a weld bead (7, Fig. 1) on a workpiece (4) comprising; 
a radiant energy source (2) creating a radiant energy beam (3) defining a beam axis (beam inherently has an axis), 
a supply of pre-formed non-round wire (broadest reasonable interpretation of pre-formed is that the wire is formed before it has reached the laser; additionally, applicants cite to a forming device in claim 6 which transform a circular wire into a non-circular wire) providing a filler material or an electrode for the weld bead (31, Fig. 3), the wire having a non-round cross-sectional shape presenting a surface portion having a relatively large radius of curvature, and a surface portion having a relatively small radius of curvature less than the relatively large radius of curvature (31 has a surface portion with a larger curvature and a smaller curvature), and 
a weld torch for guiding the wire to a weld bead area of the workpiece (wire is fed directly towards the workpiece), the weld torch controlling an orientation of the wire and orienting the wire such that the wire portion such that the wire portion having a relatively large radius of curvature is positioned to at least partially intersect with the radiant energy beam along the beam axis, with the relatively small radius of curvature controlled to face transversely away from the radiant energy beam (the surface with the flatter area is pointed towards the laser, Col 4 lines 19-30).
Clark does not disclose wherein the orientation of the weld torch controls the orientation of the wire about a central axis of the wire based on the non-round cross-sectional shape and against rotation of the wire out of its controlled orientation; 
wherein the orientation of the weld torch and the weld wire is controllable and variable between at least a first alignment and a second alignment relative to a weld seam of the workpiece to align the non-round wire at more than one desired orientation relative to a direction of the weld seam of the workpiece.
Cooper discloses a welding gun wherein the orientation of the weld torch controls the orientation of the wire about a central axis of the wire based on the non-round cross-sectional shape (wire can be rotated along its axis to align the minor axis of the elliptical cross-section with the weld direction, par. 87); 
wherein the orientation of the weld torch and the weld wire is controllable and variable to align the non-round wire (wire can have an elliptical cross-section, par. 87) at more than one desired orientation relative to a direction of a weld seam of the workpiece (wire can be rotated along its axis to align the minor/major axis of the elliptical cross-section with the weld direction, par. 87, Fig. 22).
While Cooper does not disclose orientating the wire for laser welding, his disclosure demonstrates that actively orientating a weld wire about its central axis is known in the art of welding. And Clark discloses the benefit of orientating a noncircular weld wire for laser welding. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Clark to incorporate the teachings of Cooper and rotate a weld wire along its central axis. Doing so would have the benefit of heating and melting the wire more consistently for laser welding (Col 4 lines 19-30, Clark)
Regarding claim 33, Clark in view of Cooper discloses a welding system in accordance with claim 1, wherein the wire provides a filler material (wire is a deposition material, abstract) and current is not conducted through the wire (there are no indications in the prior art that current is conducted through the wire).
Regarding claim 33, Clark in view of Cooper discloses a welding system in accordance with claim 1, wherein thermal energy for melting the wire is directly provided solely from the intersection of the beam of the radiant energy source with the surface of the wire (wire is heated by the laser, Fig. 11, and there are no indications that current is used to heat up the wire).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SIMPSON A CHEN whose telephone number is (571)272-6422. The examiner can normally be reached Mon-Fri 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ibrahime Abraham can be reached on (571) 270-5569. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SIMPSON A CHEN/Examiner, Art Unit 3761                                                                                                                                                                                                        
/JOHN J NORTON/Primary Examiner, Art Unit 3761